DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of the amendment filed 8/08/2022.  Claims 1 and 22 are amended and claims 1, 5-6, 13, 18, 22, 24-26 are currently pending.

Claim Interpretation
The term “in close contact with” in the amended claims is given its broadest reasonable interpretation in light of the Specifications.  In this instance, the plain/dictionary definition of “in close contact with” stands to provide a reasonably broad definition of the invention.  The Oxford English dictionary defines “close” as “[o]f proximity in space, time, form, or state …[t]he primary notion is that of having intervening space or spaces closed up, whereby the parts are in immediate contact with, or near to each other” and “[o]f proximity or approximation to, or contact with (anything): As near as possible, very near, immediate.”  In [0276] of Hattori, the thickness of the card is disclosed accordingly: “thickness of the IC card prepared employing the IC card base material is not particularly limited, but is preferably from 200 to 1,500 µm, is more preferably from 250 to 1,200 µm, and is still more preferably from 300 to 1,000 µm.”  As all layers are at most a distance of the total card thickness from another layer, the Hattori reference discloses all layers are “within close contact with” all other layers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-6, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub. 2003/0132302 to Hattori (hereinafter Hattori; previously cited) in view of US Pat. No. 6,170,880  to Prancz (hereinafter Prancz).
Regarding claim 1, Hattori discloses a contactless smart card (e.g. Figs. 3, 23, 25, 27-28) that comprises a card body (adhesive between “first”/”rear” sheet and “second”/”front” sheet, Figs. 3, 23, 25, 27) and an electronic module (IC chip, Fig. 3, 27-28; [0284]-[0288]) provided with, and a first graphic security element (image of image receptive layer and image bearing body layer, Figs. 23, 25) and a second graphic security element (IC chip hiding part/shielding layer of Figs. 3 & 23, 25) capable of protecting said electronic module ([0068]) and the contactless card against attempts at fraud, wherein the first graphic security element is composed of a first graphic pattern executed on a transparent protection layer (image receptive layer and image bearing body layer, Figs. 23, 25) arranged above the card body ([0284]-[0285]) so as to coat and protect the face of the electronic module (the information bearing body layer covers the adhesive and embedded elements, e.g. IC, Figs. 23, 25, 27, 28; [0284]-[0288]), the transparent protection layer being made of polycarbonate (“polycarbonate based resins”; [0096]-[0099]) and disposed above the card body (Figs. 23, 25, 27, 28; [0284]-[0288]), wherein an exposed layer of the electronic module is disposed directly below and in close contact with the transparent protection layer (Figs. 3, 23, 25, 27-28), and wherein the second graphic security element, which is complementary to the first graphic security element so as to form therewith a composite security element by superimposition of both security elements, is composed of a second graphic pattern (Figs. 23, 25, 27-28).
It is noted that all layers and materials are implied to have some degree of transparency on account of the chip hiding part serving to obscure that which is visible through the layers of the card.
In Fig. 5 of Hattori IC chip hiding part 7 is provided above IC chip 3B and above a surface of IC chip 3b opposite a side on which the electronic chip is mounted.  The electronic chip is mounted on every side and so any side is oppose a side on which the chip is mounted.
There continues to be a question as the broadest reasonable interpretation of “an exposed layer of the electronic module has the second graphic pattern”.  In particular, the final products shown by Applicant in the original filing with the transparent protection layer do not leave any layer of the electronic module as exposed. For the purposes of examination, any layer that has been exposed in the lifetime of the chip is reasonably interpreted as “an exposed layer of the electronic module”.  Further, the details as the physical integration of the second graphic pattern and the electronic module/exposed layer are vague in the original filing.  It appears from Applicant’s originally-filed Figs. 7-8 that the second indicia 21 is provided within a material layer adjacent to an exposed surface 19.  Therefore support for the language that the exposed layer of the electronic module has the second graphic pattern” is an embodiment in which the second graphic pattern is not necessarily incorporated into a layer of the electronic module.  It appears that there is support in the disclosure for a separate, adjacent layer containing the second graphic pattern as the layer that physically incorporates the second graphic layer and that the exposed layer of the electronic module “has” the second graphic layer by way of physical proximity and/or functional association with the information.
Further, the claim currently recites that the exposed layer of the electronic module “is disposed directly below and in close contact with the transparent protection layer”. The phrasing “disposed directly below” is interpreted as including being within an orthographic projection of.  
In Fig. 5 of Hattori, the IC chip is directly below an IC chip hiding part 7 as it is below an orthographic projection of the IC chip hiding part.  Similarly, the exposed layer of Hattori’s chip “has” the IC chip hiding part in that there is physical proximity and functional associations with the IC chip hiding part that are analogous to Applicant’s disclosed embodiments of graphic pattern 21 and layer 19.
As Hattori discloses “In said pressing and heating section F, materials for IC cards are interposed between said first sheet member and said second sheet member so as to be adhered, whereby an IC card base material original block is prepared”, the following is an arrangement of drawings provided by Hattori that further clarify the invention.

    PNG
    media_image1.png
    450
    800
    media_image1.png
    Greyscale

As no agreement was reached in the 11/10/2021 Interview as to the broadest reasonable interpretation of “an exposed layer of the electronic module has the second graphic pattern and is disposed directly below the transparent protection layer”, a narrower construction of the claim, requiring direct physical contact between the electronic module and the second graphic pattern would nonetheless be obvious in view of Prancz. 
Prancz discloses a graphic security element (hologram 30, Fig. 1-2) wherein an exposed layer of the electronic module has the graphic pattern (col. 4, ln. 42-col. 5, ln. 22), and wherein the exposed layer of the electronic module is opposite a side of the electronic module on which the electronic chip is mounted (Figs. 1-2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a graphic on an exposed layer of an electronic chip as taught by Prancz with the system as disclosed by Hattori.  The motivation would have been to fully cover the electronic chip for protection (col. 5, ln. 11-22).
Regarding claim 5, Hattori discloses the two graphic security elements are two separate components of an image or a logo, so that the superimposition of both graphic security elements combines the components to recreate the complete image or logo (Figs. 23, 25).
Regarding claim 6, Hattori discloses the surface of at least one of the graphic security elements is joined to the face of the module, so as to more easily view a fraudulent retrieval of one of the graphic security elements (Figs. 5, 8, 23, 25).
Further, this is taught in the cited portions of Prancz and would have been motivated for the aforementioned reasons. 
Regarding claim 18, Hattori discloses a surface of at least one of the graphic security elements is larger than the face of the module and is joined to the face of the module (Fig. 23, 25), so as to more easily view a fraudulent retrieval of one of the graphic security elements.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hattori in view of Prancz, as applied to claim 1, and further in view of WO 2008/062828 to Arimura (hereinafter Arimura; previously cited).  US PG Pub. 2009/0315680 is used as an English language translation or Arimura.   Citations below reference the US PG Publication.
Regarding claim 13, Hattori in view of Prancz discloses the claimed invention as cited above though does not explicitly disclose a second antenna.
Arimura discloses a second antenna (resonator coil 5, Fig. 1) is provided near or on the card body (tag T, Fig. 1) and arranged opposite the antenna (sensor coil 2, Fig. 1) of the electronic module (integrated circuit 3, Fig. 1) so as to amplify the electromagnetic flux detected by the antenna of the electronic module (“sensitivity of the tag T can be raised … The sensitivity of the tag is enhanced by intensified magnetic field, when an electric current flows in the resonator”; para [0076]).
Additionally, Arimura discloses secondary resonator coils being mounted on insulating sheets for electrically isolating two antennas (Fig. 10; para [0102-0110]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second antenna as taught by Arimura with the system as disclosed by Hattori in view of Prancz.  The motivation would have been to enhance the tag's sensitivity to external fields (para [0076]).

Claims 22 and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub. 2003/0132302 to Hattori (hereinafter Hattori; previously cited) in view of US Pat. No. 6,170,880  to Prancz (hereinafter Prancz) in view of US 2006/0181077 to Kaule (hereinafter Kaule, previously cited).
Regarding claim 22, Hattori discloses a contactless smart card (e.g. Figs. 3, 23, 25, 27-28) that comprises a card body (adhesive between “first”/”rear” sheet and “second”/”front” sheet, Figs. 3, 23, 25, 27) and an electronic module (IC chip, Fig. 3, 27-28; [0284]-[0288]) provided with, and a first graphic security element (image of image receptive layer and image bearing body layer, Figs. 23, 25) and a second graphic security element (IC chip hiding part/shielding layer of Figs. 3 & 23, 25) capable of protecting said electronic module and the contactless card against attempts at fraud ([0068]), wherein the first graphic security element is composed of a first graphic pattern executed on a transparent protection layer (image receptive layer and image bearing body layer, Figs. 23, 25), the transparent protection layer being made of polycarbonate (“polycarbonate based resins”; [0096]-[0099]) and disposed above the card body so as to coat and protect the face of the electronic module (Figs. 23, 25, 27, 28; [0284]-[0288]), wherein the second graphic security element, which is complementary to the first graphic security element so as to form therewith a composite security element by superimposition of both security elements, is composed of a second graphic pattern (Figs. 23, 25, 27-28)
Hattori further discloses an exposed layer of the electronic chip has the second graphic pattern (hiding/shielding part/layer, Figs. 3, 23, 25, 27) disposed directly below and in close contact with the at least one transparent protection layer (Figs. 23, 25, 27, 28).
See annotated figure from Hattori in the Claim 1 rejection above. 
It is noted that all layers and materials are implied to have some degree of transparency on account of the chip hiding part serving to obscure that which is visible through the layers of the card.
In Fig. 5 of Hattori IC chip hiding part 7 is provided above IC chip 3B and above a surface of IC chip 3b opposite a side on which the electronic chip is mounted.  The electronic chip is mounted on every side and so any side is oppose a side on which the chip is mounted.
There continues to be a question as the broadest reasonable interpretation of “an exposed layer of the electronic module has the second graphic pattern”.  In particular, the final products shown by Applicant in the original filing with the transparent protection layer do not leave any layer of the electronic module as exposed. For the purposes of examination, any layer that has been exposed in the lifetime of the chip is reasonably interpreted as “an exposed layer of the electronic module”.  Further, the details as the physical integration of the second graphic pattern and the electronic module/exposed layer are vague in the original filing.  It appears from Applicant’s originally-filed Figs. 7-8 that the second indicia 21 is provided within a material layer adjacent to an exposed surface 19.  Therefore support for the language that the exposed layer of the electronic module has the second graphic pattern” is an embodiment in which the second graphic pattern is not necessarily incorporated into a layer of the electronic module.  It appears that there is support in the disclosure for a separate, adjacent layer containing the second graphic pattern as the layer that physically incorporates the second graphic layer and that the exposed layer of the electronic module “has” the second graphic layer by way of physical proximity and/or functional association with the information.
Further, the claim currently recites that the exposed layer of the electronic module “is disposed directly below the transparent protection layer”. The phrasing “disposed directly below” is interpreted as including being within an orthographic projection of.  
In Fig. 5 of Hattori, the IC chip is directly below an IC chip hiding part 7 as it is below an orthographic projection of the IC chip hiding part.  Similarly, the exposed layer of Hattori’s chip “has” the IC chip hiding part in that there is physical proximity and functional associations with the IC chip hiding part that are analogous to Applicant’s disclosed embodiments of graphic pattern 21 and layer 19.
As Hattori discloses “In said pressing and heating section F, materials for IC cards are interposed between said first sheet member and said second sheet member so as to be adhered, whereby an IC card base material original block is prepared”, the following is an arrangement of drawings provided by Hattori that further clarify the invention.
Hattori discloses disposing a hologram under a transparent layer ([0269]).
Prancz discloses a graphic security element (hologram 30, Fig. 1-2) wherein an exposed layer of the electronic module has the graphic pattern (col. 4, ln. 42-col. 5, ln. 22), and wherein the exposed layer of the electronic module is opposite a side of the electronic module on which the electronic chip is mounted (Figs. 1-2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a graphic on an exposed layer of an electronic chip as taught by Prancz with the system as disclosed by Hattori.  The motivation would have been to fully cover the electronic chip for protection (col. 5, ln. 11-22).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a graphic on an exposed layer of an electronic chip as taught by Prancz with the system as disclosed by Hattori.  The motivation would have been to fully cover the electronic chip for protection (col. 5, ln. 11-22).
Hattori discloses the claimed invention as cited above though does not explicitly disclose two complementary holograms. 
Kaule discloses first and second graphic security elements are composed of two holograms with complementary patterns, so that the superimposition of both holograms shows a tamper-proof security logo (para [0082-0084]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a complementary hologram as taught by Kaule with the system as disclosed by Hattori. The motivation would have been to provide security features more difficult to reproduce (para [0005]).
Regarding claim 25, Hattori discloses the surface of at least one of the graphic security elements is joined to the face of the module, so as to more easily view a fraudulent retrieval of one of the graphic security elements (Fig. 5, 8, 23, 25).
Regarding claim 26, Hattori discloses a surface of at least one of the graphic security elements is larger than the face of the module and is joined to the face of the module, so as to more easily view a fraudulent retrieval of one of the graphic security elements (Fig. 5, 8, 23, 25).  

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hattori in view of Prancz and Kaule, as applied to claim 22, and further in view of WO 2008/062828 to Arimura (hereinafter Arimura; previously cited).  US PG Pub. 2009/0315680 is used as an English language translation or Arimura.   Citations below reference the US PG Publication.
Regarding claim 24, Hattori in view of Prancz and Kaule discloses the claimed invention as cited above though does not explicitly disclose a second antenna.
Arimura discloses a second antenna (resonator coil 5, Fig. 1) is provided near or on the card body (tag T, Fig. 1) and arranged opposite the antenna (sensor coil 2, Fig. 1) of the electronic module (integrated circuit 3, Fig. 1) so as to amplify the electromagnetic flux detected by the antenna of the electronic module (“sensitivity of the tag T can be raised … The sensitivity of the tag is enhanced by intensified magnetic field, when an electric current flows in the resonator”; para [0076]).
Additionally, Arimura discloses secondary resonator coils being mounted on insulating sheets for electrically isolating two antennas (Fig. 10; para [0102-0110]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second antenna as taught by Arimura with the system as disclosed by Hattori.  The motivation would have been to enhance the tag's sensitivity to external fields (para [0076]).

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
On page 7 of the Response, Applicant argues “it is clear from, for example, Fig. 23 of Hattori that the image receptive layer and image bearing body layer are not in close contact with the IC chip shielding layer in view of the intervening base material and cushioning layer, and thus not in close contact with the IC chip either”.  This argument is addressed in the Claim Interpretation section above, as Hattori discloses all layers are within 300 to 1,000 µm and thus “in close contact with” other layers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872